Per Curiam.

We adopt the findings and conclusions of the board except for its conclusion that respondent violated Gov.Bar R. VI(6)(B) because respondent was never suspended from the practice of law for failing to register under that rule. Instead, we suspended respondent from the practice of law under Gov.Bar R. X for failing to comply with continuing legal education requirements.
Nevertheless, we adopt the board’s recommended sanction. Neglect of legal matters and a failure to cooperate in the ensuing disciplinary investigation generally warrant an indefinite suspension. Disciplinary Counsel v. Boykin (1998), 82 Ohio St.3d 100, 694 N.E.2d 899. Similarly, respondent’s failure to seek Pyasik’s lawful objectives by failing to perfect service of his divorce complaint, resulting in dismissal, and her failure to cooperate in the ensuing disciplinary investigation coupled with her failure to timely refund the money to Pyasik, warrant an indefinite suspension and an order for respondent to repay the unearned portion of the retainer given by Pyasik. Respondent is hereby indefinitely suspended from the practice of law in Ohio, and she is ordered to immediately pay Pyasik $950 plus statutory interest from April 17, 1996. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.